IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-31364
                          Summary Calendar



SANDRA S. PULLAM,

                                         Plaintiff-Appellant,


versus

ALBERMARLE CORP.,

                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 97-CV-709-A
                      --------------------
                          May 10, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appellant, Sandra S. Pullam, appeals from a summary judgment

dismissing her age discrimination claim against appellee,

Albermarle Corporation.   The district court concluded that Pullam

had failed to establish even a prima facie case of discrimination

and, alternatively, that Pullam failed to create a fact issue

through competent proof that appellee’s non-discriminatory reason

for termination was a pretext for age discrimination.

     Although Pullam’s argument on appeal deals almost


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-31364
                                -2-

exclusively with the district court’s pretext finding, we have

liberally construed her brief to include an attack on the

district court’s finding that she failed to establish a prima

facie case.   Our de novo review of the summary judgment record,

the court’s judgment, and the arguments raised on appeal lead us

to conclude that the district court did not err in dismissing

Pullam’s suit.   We affirm the judgment essentially for the

reasons set forth in the Ruling on Motion for Summary Judgment

signed September 9, 1999 and the ruling on Motion for

Reconsideration signed by Judge Parker, dated November 23, 1999.

Finally, we deny appellee’s request for damages and double costs

pursuant to Fed. R. App. Proc. 38.

AFFIRMED, request for damages and double costs DENIED.